Title: Nicholas P. Trist to James Madison, 10 April 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                 Apr. 10. 28.
                            
                        
                        
                        My search among the papers here, has proved equally ineffectual. I shall see Mr Gilmer to-day, however; and,
                            ascertaining from him where his late uncle’s papers are, obtain that in question with as little delay as possible.
                        I was sorry to learn, on further enquiry, that the report concerning Mr Wirtembaker is unfounded: he
                            certainly remains, I am told, during the next session. Perhaps, however, the prospect of his leaving at the end of that
                            period, may prove sufficient for my purpose.
                        We are all well, except old Mrs Marks who has long been afflicted with a tumour of a cancerous nature; and
                            unite in affectionate bon-jour to Mrs Madison & yourself.
                        
                        
                            
                                N. P. Trist
                            
                        
                    